DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
 
Response to Amendment
Acknowledgement is made of the amendment filed May 20, 2022.  Claims 1-19 and 21-30 remain pending in the application.  
Claims 1 and 7 are currently amended.  
Claim 20 has been canceled.
No claims are new.
Response to Arguments
	Claim rejections under 35 USC 103
Applicant’s arguments, see REMARKS filed May 20 2022 with respect to claims 11, 2, 4-8, and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 10,878,860 B1) in view of Sudhakaran et al. (US 2019/0229749 A1), have been considered and are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
	The applicant is reminded that the examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended.	
The applicant is reminded that the rejection is made based on the entire content of the cited prior art.  
(1) Applicant’s arguments: “First, even if the “following codeword” of Sudhakaran was a “second signal,” as alleged by the Office Action, which Applicant does not concede, the cited portions of Sudhakaran do not teach or suggest that the first symbol of the following codeword comprises “a level that is between a highest of the more than two levels and a lowest of the more than two levels,” which
in Sudhakaran would be -1 or 1. Instead, the cited portions of Sudhakaran describe assuming that
a last symbol of a previous codeword was not a lowest value (e.g., was not -3),” (see REMARKS, page 10, lines 6-11).

	Examiner’s response:
	The combination of Gupta and Sudhakaran discloses generating a second signal comprising a level that is between a highest of the more than two levels and a lowest of the more than two levels based at least in part on generating the first signal and the channel being terminated to the first level as recited in claims 1 and 7.
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As explained in the previous rejection, Gupta discloses every limitation except for the second signal being generated “based at least in part on generating the first signal and the channel being terminated to the first level.”
Therefore, Gupta discloses “generating a second signal comprising a level that is between a highest of the more than two levels and a lowest of the more than two levels” as shown in FIGS. 3A and 3B. A multilevel will inherently comprise “a level that is between a highest of the more than two levels and a lowest of the more than two levels” because it is by definition a signal with more than two levels. As shown, Gupta discloses a signal with three levels (-1, 0, +1). Thus, the combination of Gupta and Sudhakaran discloses, “generating a second signal comprising a level that is between a highest of the more than two levels and a lowest of the more than two levels,” as recited in claims 1 and 7.

	(2) Applicant’s arguments: “Second, the cited portions of Sudhakaran do not teach or suggest "terminating the channel to the first level," as recited in amended claim 1, as the "following codeword" in Sudhakaran follows the "previous codeword." Accordingly the cited portions of Sudhakaran also, and by extension, do not teach or suggest terminating a channel or "generating a second signal comprising a level that is between a highest of the more than two levels and a lowest of the more than two levels based at least in part on generating the first signal and the channel being terminated to the first level," (see REMARKS, page 10, lines 12-18).

	Examiner’s response:
Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As explained in the previous action, Sudhakaran, which is in the same field of endeavor as Gupta (multi-level signals), discloses generating a second signal (Sudhakaran, paragraph [0026]; “In one embodiment the encoder assumes that the final (4th) symbol of the previous codeword [previous codeword is interpreted as the first signal] is +3, +1, or −1 (but cannot be −3), and the following codeword [following codeword is interpreted as the second signal] is inverted if the most significant bit (MSB) of the previous codeword is 1.”) based at least in part on generating the first signal (Sudhakaran, paragraph [0026]; “…the following codeword [following codeword is interpreted as the second signal] is inverted if the most significant bit (MSB) of the previous codeword [previous codeword is interpreted as the first signal] is 1.”) and the channel being terminated to the first level (Sudhakaran, paragraph [0026]; “In one embodiment the encoder assumes that the final (4th) symbol of the previous codeword [previous codeword is interpreted as the first signal] is +3, +1, or −1 (but cannot be −3) [the channel is terminated at level +3,+1, or -1 which means the following codeword (which is interpreted as the second signal) is generated based at least in part on the level the channel is terminated)”]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Gupta as taught by Sudhakaran wherein the second signal of Gupta is generated based at least in part on generating the first signal and the channel being terminated to the first level, thus allowing a reduction in the effects of ISI and crosstalk in multi-level signaling systems (Sudhakaran, paragraph [0005]).
Since, Sudhakaran disclose the channel is terminated at +3 as one of the possibilities, the combination of Gupta and Sudhakaran discloses, "terminating the channel to the first level,". As shown in the previous Office action, Gupta discloses terminating the channel to the first level (+1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 10,878,860 B1) in view of Sudhakaran et al. (US 2019/0229749 A1).
	Regarding claim 1: 
As shown in FIGS. 1-7B, Gupta discloses a method, comprising: 
generating, at a first device (Gupta, FIG. 2, Storage Medium Interface 128), a first signal (Gupta, FIG. 5, col. 8, lines 48-55; “Specifically, in order to transmit -1, or a transition from -1 to -1, MN1 is turned on, thereby pulling PAD0 down to a low level (e.g., 0.25*VDDO). In order to transmit a 0, or a transition from 0 to 0, all transistors are turned off, thereby keeping PAD0 at an intermediate level (e.g., 0.5*VDDO). In order to transmit a +1, or a transition from +1 to +1, MP1 is turned on, thereby pulling PAD0 up to a high level (e.g., 0.75*VDDO)”) modulated using a modulation scheme having more than two levels (Gupta, FIG. 3A, col. 5, line 64-col. 6, line 10; “FIG. 3A depicts an example multi-level signal (MLS) scheme in accordance with some embodiments. The example MLS depicted in the figure uses three signaling levels for transmission of data bits: a high level 302, medium level 304, and low level 306.”) for transmission to a second device (Gupta, FIG. 2, Storage Medium 130) over a channel (Gupta, FIG. 2, channel 103), wherein the channel is terminated to a first level (Gupta, col. 8, lines 4-23 “In some embodiments, the storage medium 130 includes a termination circuit which receives the multi-level signal communicated over the channel 103.”); 
generating a second signal comprising a level that is between a highest of the more than two levels and a lowest of the more than two levels (Gupta, FIG. 5, col. 9, lines 17-20; “The third driver stage 506c may be used for transitions from -1 to 0 (row 514 in table 510), and the fourth driver stage 506d may be used for transitions from +1 to 0 (row 522 in table 510).”); 
transmitting the first signal and the second signal to the second device over the channel (Gupta, col. 5, lines 58-63; “Embodiments of the interface 128 described herein implement an improved signaling approach by encoding (e.g., using encoder 204) the data to be written into a multi-level signal (MLS), impedance matching the data (e.g., using driver stage(s) 206), and signaling the data over channel 103 to a particular storage medium 130 for storage.”); and
terminating the channel to the first level (Gupta, col. 8, lines 4-23 “In some embodiments, the storage medium 130 includes a termination circuit which receives the multi-level signal communicated over the channel 103.”).

Although Gupta discloses all of the above and discloses the multi-level signal cycles sequentially through the levels (Gupta, col. 6, lines 3-11; “The MLS cycles sequentially through the three levels at a fixed pattern. In some embodiments, the pattern is 0, +1, 0, -1, and so forth. Stated another way, a full cycle of the sequence is middle-to-high, high-to-middle, middle-to-low, and low-to-middle. Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein”), Gupta may not specifically disclose generating the second signal “based at least in part on generating the first signal and the channel being terminated to the first level,” as recited in claim 1.
However, Sudhakaran, which is in the same field of endeavor as Gupta (multi-level signals), discloses generating a second signal (Sudhakaran, paragraph [0026]; “In one embodiment the encoder assumes that the final (4th) symbol of the previous codeword [previous codeword is interpreted as the first signal] is +3, +1, or −1 (but cannot be −3), and the following codeword [following codeword is interpreted as the second signal] is inverted if the most significant bit (MSB) of the previous codeword is 1.”) based at least in part on generating the first signal (Sudhakaran, paragraph [0026]; “…the following codeword [following codeword is interpreted as the second signal] is inverted if the most significant bit (MSB) of the previous codeword [previous codeword is interpreted as the first signal] is 1.”) and the channel being terminated to the first level (Sudhakaran, paragraph [0026]; “In one embodiment the encoder assumes that the final (4th) symbol of the previous codeword [previous codeword is interpreted as the first signal] is +3, +1, or −1 (but cannot be −3) [the channel is terminated at level +3,+1, or -1 which means the following codeword (which is interpreted as the second signal) is generated based at least in part on the level the channel is terminated)”]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Gupta as taught by Sudhakaran wherein the second signal of Gupta is generated based at least in part on generating the first signal and the channel being terminated to the first level, thus allowing a reduction in the effects of ISI and crosstalk in multi-level signaling systems (Sudhakaran, paragraph [0005]).

	Regarding claim 2: 
The combination of Gupta and Sudhakaran discloses the method of claim 1, further comprising: generating, at the first device, a third signal comprising the first level; and transmitting the third signal after transmitting the second signal (Gupta, col. 6, lines 3-11).

	Regarding claim 4: 
The combination of Gupta and Sudhakaran discloses the method of claim 1, further comprising: transmitting the second signal to the second device for at least one symbol period after transmitting the first signal (Gupta, FIG. 3B, MLS and Clock).

	Regarding claim 5: 
The combination of Gupta and Sudhakaran discloses the method of claim 1, wherein the modulation scheme comprises the first level, a second level, a third level, and a fourth level, and wherein the first level comprises a highest level and the fourth level comprises a lowest level (Jeong, FIG. 1, PAM-4 and Gupta col. 5, line 64-col. 6, line 10 discloses “Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein.”).

	Regarding claim 6: 
The combination of Gupta and Sudhakaran discloses the method of claim 5, wherein the second signal comprises the second level or the third level (Since Gupta discloses that the second signal comprises a level that is between the first and one or more of the more than two levels and Sudhakaran discloses 4 levels (+3,+1,-1,-3), it would be obvious to one of ordinary skill in the art that the combination of Gupta and Sudhakaran discloses wherein the second signal comprises the second level or the third level).

	Regarding claim 7: 
As shown in FIGS. 1-7B, Gupta discloses an apparatus (Gupta, FIG. 1, Data Storage System 100), comprising: 
a controller (Gupta, FIG. 1, Storage Controller 124) configured to: 
generate a first signal (Gupta, FIG. 5, col. 8, lines 48-55; “Specifically, in order to transmit -1, or a transition from -1 to -1, MN1 is turned on, thereby pulling PAD0 down to a low level (e.g., 0.25*VDDO). In order to transmit a 0, or a transition from 0 to 0, all transistors are turned off, thereby keeping PAD0 at an intermediate level (e.g., 0.5*VDDO). In order to transmit a +1, or a transition from +1 to +1, MP1 is turned on, thereby pulling PAD0 up to a high level (e.g., 0.75*VDDO)”) modulated using a modulation scheme having more than two levels (Gupta, FIG. 3A, col. 5, line 64-col. 6, line 10; “FIG. 3A depicts an example multi-level signal (MLS) scheme in accordance with some embodiments. The example MLS depicted in the figure uses three signaling levels for transmission of data bits: a high level 302, medium level 304, and low level 306.”)  for transmission to a second device (Gupta, FIG. 2, Storage Medium 130) over a channel (Gupta, FIG. 2, channel 103), wherein the channel is terminated to a first level (Gupta, col. 8, lines 4-23 “In some embodiments, the storage medium 130 includes a termination circuit which receives the multi-level signal communicated over the channel 103.”); 
generate a second signal comprising a level that is between a highest of the more than two levels and a lowest of the more than two levels (Gupta, FIG. 5, col. 9, lines 17-20; “The third driver stage 506c may be used for transitions from -1 to 0 (row 514 in table 510), and the fourth driver stage 506d may be used for transitions from +1 to 0 (row 522 in table 510).”);
an interface (Gupta, FIG. 1, Storage Medium Interface 128) coupled with the controller (Gupta, FIG. 1, Storage Controller 124) and the channel (Gupta, FIG. 1, channel 103), the interface configured to transmit the first signal and the second signal via the channel (Gupta, FIG. 1, Host Interface 129);
terminate the channel to the first level (Gupta, col. 8, lines 4-23 “In some embodiments, the storage medium 130 includes a termination circuit which receives the multi-level signal communicated over the channel 103.”).

Although Gupta discloses all of the above and discloses the multi-level signal cycles sequentially through the levels (Gupta, col. 6, lines 3-11; “The MLS cycles sequentially through the three levels at a fixed pattern. In some embodiments, the pattern is 0, +1, 0, -1, and so forth. Stated another way, a full cycle of the sequence is middle-to-high, high-to-middle, middle-to-low, and low-to-middle. Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein”), Gupta may not specifically disclose generating the second signal “based at least in part on generating the first signal and the channel being terminated to the first level,” as recited in claim 1.
However, Sudhakaran, which is in the same field of endeavor as Gupta (multi-level signals), discloses generating a second signal (Sudhakaran, paragraph [0026]; “In one embodiment the encoder assumes that the final (4th) symbol of the previous codeword [previous codeword is interpreted as the first signal] is +3, +1, or −1 (but cannot be −3), and the following codeword [following codeword is interpreted as the second signal] is inverted if the most significant bit (MSB) of the previous codeword is 1.”) based at least in part on generating the first signal (Sudhakaran, paragraph [0026]; “…the following codeword [following codeword is interpreted as the second signal] is inverted if the most significant bit (MSB) of the previous codeword [previous codeword is interpreted as the first signal] is 1.”) and the channel being terminated to the first level (Sudhakaran, paragraph [0026]; “In one embodiment the encoder assumes that the final (4th) symbol of the previous codeword [previous codeword is interpreted as the first signal] is +3, +1, or −1 (but cannot be −3) [the channel is terminated at level +3,+1, or -1 which means the following codeword (which is interpreted as the second signal) is generated based at least in part on the level the channel is terminated)”]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Gupta as taught by Sudhakaran wherein the second signal of Gupta is generated based at least in part on generating the first signal and the channel being terminated to the first level, thus allowing a reduction in the effects of ISI and crosstalk in multi-level signaling systems (Sudhakaran, paragraph [0005]).

	Regarding claim 8: 
The combination of Gupta and Sudhakaran discloses the apparatus of claim 7, wherein the interface is configured to transmit a third signal after the second signal, wherein the third signal comprises the first level (Gupta, col. 6, lines 3-11).

	Regarding claim 10: 
The combination of Gupta and Sudhakaran discloses the apparatus of claim 7, wherein the interface is configured to transmit the second signal for at least one symbol period after transmitting the first signal (Gupta, FIG. 3B, MLS and Clock).

	Regarding claim 11: 
The combination of Gupta and Sudhakaran discloses the apparatus of claim 7, wherein the modulation scheme comprises the first level, a second level, a third level, and a fourth level, and wherein the first level comprises a highest level and the fourth level comprises a lowest level (Sudhakaran, FIG. 1, PAM-4 and Gupta col. 5, line 64-col. 6, line 10 discloses “Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein.”).

	Regarding claim 12: 
The combination of Gupta and Sudhakaran discloses the apparatus of claim 11, wherein the second signal comprises the second level or the third level (Since Gupta discloses that the second signal comprises a level that is between the first and one or more of the more than two levels and Sudhakaran discloses 4 levels (+3,+1,-1,-3), it would be obvious to one of ordinary skill in the art that the combination of Gupta and Sudhakaran discloses wherein the second signal comprises the second level or the third level).


Allowable Subject Matter
Claims 3, 9, 13-19 and 21-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach, “releasing the channel after transmitting the third signal,” as recited in claims 3 and similarly in 9.
The prior art of record fails to teach, “driving the channel to a level that is between a highest of the more than two levels and a lowest of the more than two levels for at least one symbol period after the plurality of symbol periods based at least in part on transmitting the data,” as recited in claim 13 and similarly in claim 25.
The prior art of record fails to teach, “append an additional subset of bits to a plurality of subsets of bits having a bit value corresponding to a level to which the channel is terminated,” as recited in claim 19.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Masuda et al. (US 2020/0084072 A1) discloses signals being transmitted from a first device to a second device using multilevel pulse amplitude modulation comprising a level between a highest and a lowest of the levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GINA M. MCKIE
Examiner
Art Unit 2631


/GINA M MCKIE/               Examiner, Art Unit 2631    
/SAM K AHN/               Supervisory Patent Examiner, Art Unit 2633